Citation Nr: 0012017	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active service from May 1963 to June 1985, to 
include service in Vietnam.  He died March 28, 1995; the 
appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death.  


REMAND

The veteran died March 28, 1995, he had no adjudicated, 
service-connected disabilities.  The death certificate 
indicates that the immediate cause of death was massive 
pulmonary embolism due to or a likely consequence of left leg 
phlebothrombosis.  Diabetes was listed as an other 
significant condition contributing to death.  

The appellant, widow of the veteran, has mentioned that the 
veteran was treated at the VA Medical Center in Waco for left 
leg problems from an injury sustained in Vietnam and she 
executed a VA Form 21-4142 in which she identified that 
facility.  Inasmuch as the appellant's statements have put 
the VA on notice of the existence of VA medical records, 
these records should be obtained prior to the Board's 
appellate review in this case.  A remand is required where a 
record in the control of VA that could reasonably be expected 
to be a part of the record and could be determinative of the 
claim was not considered.  38 U.S.C.A. § 5103 (West 1991 & 
Supp. 1999); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(The Board is on 


constructive notice of all documents which are in the custody 
and control of this Department); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is remanded for the following:

The RO should obtain a copy of the 
veteran's medical records from the VA 
Medical Center in Waco and associate them 
with the claims file.  If, after they are 
reviewed, it is determined that the claim 
is well grounded, any additional 
indicated development should be 
accomplished. The claim should then be 
readjudicated and, if it remains denied, 
a supplemental statement of the case 
issued, with opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




